261 F.2d 752
Joseph P. GRADY and John B. Grady, Appellants,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 14438.
United States Court of Appeals District of Columbia Circuit.
Argued October 30, 1958.
Decided November 20, 1958.

Messrs. Joseph P. Grady and John B. Grady, appellants pro se, submitted on the brief for appellants.
Mr. Clarence W. Moore, Solicitor, United States Patent Office, for appellee.
Before FAHY, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
More than sixty days after the decision of the Board of Appeals of the Patent Office rejecting the claims of their application for patent appellants filed a complaint in the District Court purporting to be pursuant to "Revised Statutes, Section 4915." We construe this as intended to be under the successor statute, 35 U.S.C. § 145 (1952). The Commissioner moved to dismiss the complaint on the ground that the court lacked jurisdiction over the parties and the subject matter. The court dismissed the complaint pursuant to the motion and at the same time denied a motion of appellants for leave to amend their complaint. This appeal followed.


2
We find no abuse of discretion in the denial of the motion for leave to amend the complaint and we think the motion to dismiss was properly granted since appellants' complaint was not timely filed. See 35 U.S.C. § 145 (1952) and Rule 304 of the Rules of Practice in Patent Cases, 35 U.S.C. Appendix, 22 Fed.Reg. 5770 (1957), amending 37 C.F.R. § 1.304 (1952).


3
Affirmed.